DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From page 9 line 4, the reference number "1" is not in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because In Figure 5 step 507, the decision block recites options of "Yes" and "No" for the "Determine whether a preset position is forward or backward".  This states that, with the position being forward or backward then move to step 509.  And when the position is neither forward nor backward, then move to step 508.  The specification describes that if the forward position is determined in step 507 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 10 line 17, "S201" should be "201" to agree with Figure 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 thru 7, 9 thru 14 and 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 thru 6, 9 thru 13 and 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The determination that the moving status indicated by the first physical status information does satisfy the first preset rule.  In claims 2, 9 and 18, a limitation determines whether the moving status indicated by the first physical status information satisfies a first preset rule (lines 3 and 4 – claim 2, lines 5 and 6 – claims 9 and 18).  The claims go on to provide a series of limitations based on the determination that the first preset rule is not satisfied, but does not address the determination that the first preset rule is satisfied.  The options created by the “determining whether” creates a condition of two possible options without limitations directed to one of those options.
Claims 7, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted The detection that the moving status indicated by the fourth physical status information does not satisfy the second preset rule.  In claims 7, 16 and 17, a limitation detects whether the moving status indicated by the fourth physical status information satisfies a second preset rule (lines 4 and 5 – claims 7 and 16, lines 5 and 6 – claims 14 and 17).  The claims go on to provide a limitation based on the detection that the second preset rule is satisfied, but does not address the detection that the second preset rule is not satisfied.  The options created by the “detecting whether” creates a condition of two possible options without limitations directed to one of those options.
Claim 4 recites “a chain structure” in line 7 and line 12, while earlier in claim 1, “a chain structure” is also recited (line 7).  It is unclear if this is a new chain structure or the same chain structure.  The examiner assumes it is the same chain structure for continued examination.
Claim 4 recites “a head node” in lines 9 and 10, while earlier in the claim, “a head node” is also recited (line 4).  It is unclear if this is a new head node or the same head node.  The examiner assumes it is the same head node for continued examination.
Claim 4 recites “a tail node” in line 10, while earlier in the claim, “a tail node” is also recited (line 5).  It is unclear if this is a new tail node or the same tail node.  The examiner assumes it is the same tail node for continued examination.
Claim 6 recites “a chain structure” in line 7 and line 12, while earlier in claim 1, “a chain structure” is also recited (line 7).  It is unclear if this is a new chain structure or the same chain structure.  The examiner assumes it is the same chain structure for continued examination.
Claim 6 recites “a head node” in line 10, while earlier in the claim, “a head node” is also recited (line 5).  It is unclear if this is a new head node or the same head node.  The examiner assumes it is the same head node for continued examination.
Claim 6 recites “a tail node” in line 10, while earlier in the claim, “a tail node” is also recited (line 5).  It is unclear if this is a new tail node or the same tail node.  The examiner assumes it is the same tail node for continued examination.
Claim 7 recites “a moving status” in line 4, while earlier in claim 1, “a moving status” is also recited (line 4).  It is unclear if this is a new moving status or the same moving status.  The examiner assumes it is a new moving status (based on the content of the claim) for continued examination.  The examiner suggests amending claim 7 to “a second moving status”.
Claim 11 recites “a chain structure” in line 7 and line 12, while earlier in claim 8, “a chain structure” is also recited (lines 8 and 9).  It is unclear if this is a new chain structure or the same chain structure.  The examiner assumes it is the same chain structure for continued examination.
Claim 11 recites “a head node” in lines 9 and 10, while earlier in the claim, “a head node” is also recited (line 4).  It is unclear if this is a new head node or the same head node.  The examiner assumes it is the same head node for continued examination.
Claim 11 recites “a tail node” in line 10, while earlier in the claim, “a tail node” is also recited (line 5).  It is unclear if this is a new tail node or the same tail node.  The examiner assumes it is the same tail node for continued examination.
Claim 13 recites “a chain structure” in line 7 and line 12, while earlier in claim 8, “a chain structure” is also recited (lines 8 and 9).  It is unclear if this is a new chain structure or the same chain structure.  The examiner assumes it is the same chain structure for continued examination.
Claim 13 recites “a head node” in line 10, while earlier in the claim, “a head node” is also recited (line 5).  It is unclear if this is a new head node or the same head node.  The examiner assumes it is the same head node for continued examination.
Claim 13 recites “a tail node” in line 10, while earlier in the claim, “a tail node” is also recited (line 5).  It is unclear if this is a new tail node or the same tail node.  The examiner assumes it is the same tail node for continued examination.
Claim 14 recites “a moving status” in line 5, while earlier in claim 8, “a moving status” is also recited (line 6).  It is unclear if this is a new moving status or the same moving status.  The examiner assumes it is a new moving status (based on the content of the claim) for continued examination.  The examiner suggests amending claim 14 to “a second moving status”.
Claim 16 recites “a moving status” in line 4, while earlier in claim 1, “a moving status” is also recited (line 4).  It is unclear if this is a new moving status or the same moving status.  The examiner assumes it is a new moving status (based on the content of the claim) for continued examination.  The examiner suggests amending claim 16 to “a second moving status”.
Claim 17 recites “a moving status” in line 5, while earlier in claim 8, “a moving status” is also recited (line 6).  It is unclear if this is a new moving status or the same moving status.  The examiner assumes it is a new moving status (based on the content 
Claim 20 recites “a chain structure” in line 7 and line 12, while earlier in claim 15, “a chain structure” is also recited (line 8).  It is unclear if this is a new chain structure or the same chain structure.  The examiner assumes it is the same chain structure for continued examination.
Claim 20 recites “a head node” in lines 9 and 10, while earlier in the claim, “a head node” is also recited (line 4).  It is unclear if this is a new head node or the same head node.  The examiner assumes it is the same head node for continued examination.
Claim 20 recites “a tail node” in line 10, while earlier in the claim, “a tail node” is also recited (line 5).  It is unclear if this is a new tail node or the same tail node.  The examiner assumes it is the same tail node for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tickoo et al Patent Application Publication Number 2014/0091949 A1.
Regarding claims 1, 8 and 15 Tickoo et al disclose the claimed ad hoc network method based on an in-vehicle terminal, an ad hoc network may be established between vehicles using a wireless connection (abstract) using any of the flow charts of Figures 3A, 3B and 4, with the vehicle having node 160 (Figure 1 and P[0011]), the node 160 equates to the claimed in-vehicle terminal, the claimed in-vehicle terminal, the vehicle having node 160 (Figure 1 and P[0011]), comprising the claimed processor and memory storing computer readable operation instructions, processor 154 and memory 156 (Figure 1) with computer executed instructions stored in a non-transitory computer readable medium P[0024], and the claimed non-transitory computer readable medium, a non-transitory computer readable medium P[0024], comprising instructions to perform:
the claimed obtaining first physical status information indicating a moving status and position information of a target vehicle corresponding to a target in-vehicle terminal, “At step 310, speed and location information may be obtained by a node.” (P[0036] and Figure 3A), and “speed and location information may be provided by sensor(s) 159 (e.g., a GPS device, an onboard trip computer, a speedometer, etc.) included in the node 230” P[0036]; and

Regarding claims 2, 9 and 18 Tickoo et al disclose the claimed performing of claims 1, 8 and 15 (see above), comprising:
the claimed determining whether the moving status satisfies a first preset rule, “At step 315, a determination may be made about whether there is an obstruction in a road.” (P[0037] and Figure 3A), “if it is determined at step 315 that there is an obstruction, then at step 320, the physical configuration of the obstruction may be determined” (P[0038] and Figure 3A), and “At step 325, a traffic flow plan may be determined.” (P[0039] and Figure 3A), the determination of an obstruction is based on the obstruction location, such as the obstruction is in a lane blocking the path of a vehicle (claimed first physical status information), and the claimed first preset rule equates to the lane being obstructed (obstructed lane equates to satisfied first preset rule).  
The situation where first physical status information does satisfy the first preset rule is not recited in the claim limitations (see above 112(b) rejection).  Based on Tickoo et al disclosing the determining whether the moving status satisfies a first preset rule and it does satisfy the first preset rule, and the claims lacking limitations directed to that that the moving status indicated by the first physical status information does not satisfy 
Tickoo et al further disclose the claimed when the first physical status information does not satisfy the first preset rule, determining whether a first broadcast message from an internet of vehicles exists, “If it is determined that there is no obstruction, then at step 330, the road information about speed and location (obtained at step 310) is sent to other vehicles using the ad hoc wireless network.” (P[0037] and Figure 3A); and 
the claimed when the first broadcast message exists, joining the internet of vehicles in the chain structure according to the first physical status information using the target in-vehicle terminal as the target node, “node 230 may send information about .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tickoo et al Patent Application Publication Number 2014/0091949 A1 in view of Beyer Jr. et al Patent Number 9,467,838 B2.
Regarding claims 7 and 14 Tickoo et al teach the claimed method of claim 1 and the terminal of claim 8 (see above), further comprising:
the claimed obtaining fourth physical status information of the target vehicle, “At step 310, speed and location information may be obtained by a node.” (P[0036] and Figure 3A), and “speed and location information may be provided by sensor(s) 159 (e.g., a GPS device, an onboard trip computer, a speedometer, etc.) included in the 
the claimed detecting whether a second moving status of the target vehicle indicated by the fourth physical status information satisfies a second predetermined rule, “At step 315, a determination may be made about whether there is an obstruction in a road.” (P[0037] and Figure 3A), “if it is determined at step 315 that there is an obstruction, then at step 320, the physical configuration of the obstruction may be determined” (P[0038] and Figure 3A), and “At step 325, a traffic flow plan may be determined.” (P[0039] and Figure 3A), the determination of an obstruction is based on the obstruction location, such as the obstruction is in a lane blocking the path of a vehicle (claimed fourth physical status information), and the claimed second preset rule equates to the lane being obstructed (obstructed lane equates to satisfied second preset rule), the claimed second preset rule is the only rule of the claim set (claims 1 and 7, and claims 8 and 14), the first preset rule is recited in claims 2 and 9 which are not part of the claim dependency.
Tickoo et al do not explicitly teach the claimed when the second moving status of the target vehicle indicated by the fourth physical status information satisfies the second rule, removing the target node from an internet of vehicles.  The removal of a node from a network based on a physical status is common and well known in the networking arts.  When the distance of a node connection becomes too great, the node would be 
Regarding claims 16 and 17 Tickoo et al teach the claimed method of claims 1 and 2 and the terminal of claims 8 and 9 (see above), further comprising:
the claimed obtaining fourth physical status information of the target vehicle, “At step 310, speed and location information may be obtained by a node.” (P[0036] and Figure 3A), and “speed and location information may be provided by sensor(s) 159 (e.g., a GPS device, an onboard trip computer, a speedometer, etc.) included in the node 230” P[0036], the claimed fourth physical status information equates to the speed and location information that would not be part of the claimed first physical status information, such as position and speed from the GPS device (claimed first physical status information) and speed from the speedometer and location from the trip computer (claimed fourth physical status information);

Tickoo et al do not explicitly teach the claimed when the second moving status of the target vehicle indicated by the fourth physical status information satisfies the second rule, removing the target node from an internet of vehicles.  The removal of a node from a network based on a physical status is common and well known in the networking arts.  When the distance of a node connection becomes too great, the node would be dropped from the network.  The distance of an object equates to a physical status.  Beyer Jr. et  al teach, when units drop out of the Common Interest Network or lose communications because they are out of range, their PTT Channel data is dropped (column 12 lines 40 thru 43).  The claim limitations are broadly enough to include dropping a node because it is out of range of the network.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ad hoc vehicle networking of Tickoo et al with the dropping of .
Allowable Subject Matter
Claims 3 thru 6, 10 thru 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into the independent claim(s) including all of the limitations of the base claim and any intervening claims.
Claims 3 thru 6, 10 thru 13, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim limitations of the dependent claim being combined with the respective independent claim (and intervening claim).  The combined claim limitations include claims 1 thru 3, claims 8 thru 10, claims 15, 18 and 19, claims 1, 2 and 5, and claims 8, 9 and 12.  The closest prior art of record is Tickoo et al Patent Application Publication Number 2014/0091949 A1.  Tickoo et al disclose an ad hoc network established between vehicles using a wireless connection.  The wireless network may be used for sending and receiving information about road conditions, such as average .
In regards to claims 1 thru 3 (also claims 8 thru 10, and claims 15, 18 and 19), Tickoo et al taken either individually or in combination with other prior art, fails to teach or render obvious an ad hoc networking method based on an in-vehicle terminal.  The method obtaining, by a target in-vehicle terminal, a first physical status information of a target vehicle corresponding to the target in-vehicle terminal.  The first physical status information is used for indicating at least a moving status of the target vehicle and position information of the target vehicle.  The method further performing, by the target in-vehicle terminal, an operation related to networking in a chain structure based on at least the first physical status information of the target vehicle by using the target in-vehicle terminal as a target node, to connect the target node to no more than two adjacent nodes.  The method of performing includes determining that the moving status indicated by the first physical status information does not satisfy a first preset rule.  When it is determined that the moving status indicated by the first physical status information does not satisfy the first preset rule, determining, by the target in-vehicle terminal, whether a first broadcast message from an Internet of Vehicles exists.  When the first broadcast message from the Internet of Vehicles exists, joining, by the target in-vehicle terminal, the Internet of Vehicles in the chain structure according to the first physical status information by using the target in-vehicle terminal as the target node.  And, when no first broadcast message from the Internet of Vehicles exists, establishing, 
In regards to claims 1, 2 and 5 (also claims 8, 9 and 12), Tickoo et al taken either individually or in combination with other prior art, fails to teach or render obvious an ad hoc networking method based on an in-vehicle terminal.  The method obtaining, by a target in-vehicle terminal, a first physical status information of a target vehicle corresponding to the target in-vehicle terminal.  The first physical status information is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662